Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 19-20, 22-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 6 (line 2) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of the claimed invention the examiner will interpret claim 6 as if the word “substantially” has been deleted.

Claim 7 recites the limitation "the support tube" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 depends directly from claim 5 which among other things recites “an outer support tube” in line 1.  In order to provide an initial examination and search of the claimed invention the examiner will interpret the phrase "the support tube" as "the outer support tube."

The term “substantially” in claim 19 (line 2) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of the claimed invention the examiner will interpret claim 19 as if the word “substantially” has been deleted.

Claim 20 recites the limitation "the support tube" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 depends directly from claim 5 which among other things recites “an outer support tube” in line 1.  In order to provide an initial examination and search of the claimed invention the examiner will interpret the phrase "the support tube" as "the outer support tube."

The term “about” in claim 22 (line 2) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of the claimed invention the examiner will interpret claim 22 as if the word “about” has been deleted.

The term “about” in claim 23 (line 2) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of the claimed invention the examiner will interpret claim 23 as if the word “about” has been deleted.

The term “about” in claim 24 (line 2) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of the claimed invention the examiner will interpret claim 24 as if the word “about” has changed to “at least.”

The term “about” in claim 26 (line 2) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot determine the metes and bounds of the claimed invention.
In order to provide an initial examination and search of the claimed invention the examiner will interpret claim 26 as if the word “about” has been as equivalent to ±25%. Therefore the angle range for claim 26 is interpreted as “between 82.5º degrees and about 250º.”


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundquist et al. (U.S. Patent 5,409,453).

Regarding claims 1 and 14, Lundquist et al. disclose an instrument comprising:
a handle assembly (“control handle” 2, see col. 7:25-40 and figure 1) comprising an actuation member (“deployment lever” 12, see col. 7:25-40 and figure 1);
a probe tip assembly comprising:
an optical fiber (“fiber optic”, see col. 4:51-54, col. 14:13-33, and col. 15:34- 47) for channeling light energy;
a straightening tube (comprising: (1) “a flexible thin wall shrink tubing or film 38,” and (2) “elongate tightly coiled coil spring 36,” see col. 9:3-17 and figures 3-4) circumscribing at least a portion of the optical fiber, wherein the straightening tube is moveable between a first position and a second position;
a guiding member (comprising: (1) “a bendable flat or round pull wire 48 with its distal extremity 50 bonded to a distal end of the torque tube 28,” (2) the proximal end of the “torque tube” 26, and (3) the distal end of the “torque tube” 28, see col. 7:53 – col. 8:58 and figure 1-5) circumscribing the optical fiber and the straightening tube, wherein the guiding member comprises a curvable portion configurable between a pre-formed curved state defining a radius of curvature and a straightened state, wherein, as the straightening tube is retracted from the first position to the second position, the guiding member transitions from its straightened state to its pre-formed curved state, wherein an external surface of the straightening tube contacts an internal surface of the guiding member when the straightening tube is in the first position and the guiding member is in the straightened state.

Regarding claims 2 and 15, Lundquist et al. disclose the invention of the straightening tube (comprising: (1) “a flexible thin wall shrink tubing or film 38,” and (2) “elongate tightly coiled coil spring 36,” see col. 9:3-17 and figures 3-4) and the guiding member (comprising: (1) “a bendable flat or round pull wire 48 with its distal extremity 50 bonded to a distal end of the torque tube 28,” (2) the proximal end of the “torque tube” 26, and (3) the distal end of the “torque tube” 28, see col. 7:53 – col. 8:58 and figure 1-5) are immediately radially adjacent each other (see figures 3 and 4).

Regarding claims 3 and 16, Lundquist et al. disclose the invention of the optical fiber and the guiding member are in a face-to-face relationship when the straightening tube is in the second position.  It should be noted the embodiment shown in figures 13-20 explicitly demonstrate the placement of the fiber optic.  Here the outer cylindrical surface of the fiber optic and inner cylindrical surface of the straightening tube have a face-to-face arrangement (i.e., they are faced towards each other).

Regarding claims 4 and 17, Lundquist et al. disclose the invention of the straightening tube is in the first position, the curvable portion is straight, and when the straightening tube is retracted to the second position, the curvable portion is curved, see figures 1-5.

Regarding claims 5 and 18, Lundquist et al. disclose the invention of an outer support tube (“thin walled shrink tubing 34,” see col. 8:42-58 and figures 3 and 4) circumscribing the guiding member.

Regarding claims 6 and 19, Lundquist et al. disclose the invention of a distal end of the outer support tube is aligned with a distal end of the straightening tube when the straightening tube is in the second position, see figures 1-5.

Regarding claims 7 and 20, Lundquist et al. disclose the invention of the guiding member comprises a plurality of notches (“slots” 30, see col. 8:17-41 and figures 3 and 4), and wherein a distal end of the support tube is positioned proximal the most proximal notch of the plurality of notches (this is accomplished by simply rotating the entire device – the claim language does not preclude such an interpretation).

Regarding claim 8, Lundquist et al. disclose the invention of the straightening tube is in the first position, the curvable portion is straight, and when the straightening tube is retracted to the second position, the curvable portion is curved (see figures 1-5).

Regarding claim 9, Lundquist et al. disclose the invention of the guiding member comprises a rigid portion (“A suitable stainless steel tube 26 has the diameter and wall thickness providing the torque capability required for the torque tube 26,” see col. 7:52 – col. 8:17 and figures 3-5) positioned proximal to the curvable portion, and a tip portion (“distal tip 46,” see col. 9:11-17 and figures 3-5) positioned distal to the curvable portion.

Regarding claim 10, Lundquist et al. disclose the invention of the guiding member comprises a plurality of notches (“slots” 30, see col. 8:17-41 and figures 3 and 4), and wherein a distal end of the support tube is positioned proximal the most proximal notch of the plurality of notches (this is accomplished by simply rotating the entire device – the claim language does not preclude such an interpretation).

Regarding claim 11, Lundquist et al. disclose the invention of the tip portion has a first length, the curved portion has a second length greater than the first length, and the rigid portion has a third length longer than the second length, see figures 1-5.

Regarding claim 12, Lundquist et al. disclose the invention of the straightening tube comprises a first metallic material (“coil spring 36 is formed of a spring steel wire,” see col. 9:3-10), and wherein the guiding member comprises a second metallic material (“he torque tube 26 can also be made of nickel-titanium alloy tubing which has greater capabilities of returning to the original or straight position than does stainless steel. A suitable nickel-titanium tubing is made of TINEL% an alloy of nickel and titanium manufactured and sold by Raychem Corporation, 300 Constitution Drive, Menlo Park, Calif. 94025” see col. 7:52 – col. 8:17) different from the first metallic material.

Regarding claim 21, Lundquist et al. disclose the invention of the guiding member comprises a plurality of notches (“slots” 30, see col. 8:17-41 and figures 3 and 4), wherein each notch of the plurality of notches defines a notch width and the optical fiber defines a diameter greater than the notch width.  It should be noted given the function of the device and its bending the width of the notches can shrink down to zero, see figures 3-5.

Regarding claim 24, Lundquist et al. disclose the invention of each notch of the plurality of notches extends at least half a circumference of the guiding member, see figures 3-5.

Regarding claim 25, Lundquist et al. disclose the invention of each notch of the plurality of notches includes a pair of semicircular ends, see figures 3-5.

Regarding claim 26, Lundquist et al. disclose the invention of the curvable portion comprises a first end and a second end, and wherein an angle defined between the first end and the second in the curved state is between 82.5 degrees and 250 degrees., see figures 3-5.


Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792